Magruder, J.,
delivered the opinion of this court.
The judgment of the court below, in this case, must be affirmed.
The plaintiff undertook to attach as the property of his debtor, money in the hands of the agent of the garnishees, placed in his hands to pay the board, education, and other expenses of two young gentlemen, sons of the debtor, while at college. These funds were there, in consequence of an agreement several years previously made, by their father, with the college. The education was in progress at the time of the attachment levied, and was at the time of the trial still going on. Such *503was the proof, and the jury were instructed, that if they believed these facts, the plaintiff is not entitled to recover.
It is insisted, that the account for the tuition, board, &c., of these young gentlemen, was kept against the father, and these funds, therefore, were his funds, and answerable for his debts. It does not so appear to this court. Why they were there is distinctly proved, and the case would be the same if the young gentlemen, themselves, had been charged with the bills, and credited from time to time with the different sums of money placed in the hands of the agent of the garnishee, for their use, and to pay their bills.
If the garnishees had had other dealings with the debtor, and the latter had become indebted to them on account thereof, they could not have had a right to deduct from the funds in the hands of their agent, for the use of these scholars, the amount of such claim. If, when this attachment was laid in their hands, they had paid the amount of the plaintiff’s claim, still they would have been bound to furnish the scholars with tuition, board, &c., until the fund was exhausted. Money deposited under such an agreement, and for such purposes, cannot be attached as goods, even of the person depositing them, and the garnishees would have been guilty of a breach of trust, if they had appropriated such funds to the payment of debts due from the father in this case, and then have claimed a right to deprive the scholars of the education, <fcc., which they undertook to give them, in consideration of the payments in advance to them. This would have been the case, even if it had been in proof, that all the moneys which garnishees received, belonged to the debtor in this case. According to the proof, however, a considerable part of this money had been paid by the uncle of the young gentlemen, and the second instruction of the court was, that if the jury believe from the evidence, that the moneys paid by Patrick McCloskey, (the uncle,) were not the moneys of Philip McC., (the father and debtor,) then the plaintiff cannot recover. To this instruction, surely, fhere can be no well founded objection. The money of the former, appropriated as it was by its owner, could not be answerable for the debts of the latter, merely because *504the person whose duty it was to keep an account of the moneys advanced, and expenses incurred, thought proper to keep that account in the way he did.
It cannot be material, that sometimes the sum in advance exceeded the sum, which, by the rules of the college, was to be paid, where there was a “guardian” who would oblige himself, in writing, to make the regular payments, unless the creditors of the person so advancing, could prove, that the transaction was fraudulent and void, as against them. This was not attempted to be shown.
If such guardian had been procured, the account, in all probability, would have been raised by the college against him, and yet, surely, because of this, his creditors could not have insisted, that the money paid from time to time by him in advance, could have been made answerable for his debts. ,
This money was paid for a specific purpose, and if the specific purpose was shown to be at an end, and that it had absorbed a certain sum only, and left a “balance,” then, indeed, for such balance, the garnishees would be responsible; but to whom, it is not necessary to decide in this case. See the case of Roberts, 3rd English Common Law Reports, 132.
JUDGMENT AFFIRMED.